                                                               United States Bankruptcy Court
                                                                      Eastern District of Michigan
 In re      Mary F Patwin                                                                                   Case No.   20-43967-mar
                                                                                  Debtor(s)                 Chapter    13


                                                                     Notice of Change of Address

Debtor's Social Security Number:                              xxx-xx-9960


My (Our) Former Mailing Address and Telephone Number was:

 Name:                                Mary F Patwin

 Street:                              1351 Middlebelt Rd., Apt 3

 City, State and Zip:                 Inkster, MI 48141

 Telephone #:


Please be advised that effective 01/12/2021,
my (our) new mailing address and telephone number is:

 Name:                                Mary F Patwin

 Street:                              8326 Brooke Park Drive, Apt. 101

 City, State and Zip:                 Canton, MI 48187

 Telephone #:

                                                                                        /s/ Mary F Patwin
                                                                                        Mary F Patwin
                                                                                        Debtor




             20-43967-mar                   Doc 31            Filed 01/12/21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com
                                                                                   Entered 01/12/21 14:20:52           Page 1 of 1Best Case Bankruptcy
